PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/117,784
Filing Date: 10 Aug 2016
Appellant(s): Bastos et al.



__________________
Robert C Netter Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/23/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/25/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1, 3-9, 11-15, 17, 18, 20, 22-27, 29, 52, 56, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga (JP 2006176473 hereafter Tokunaga) in view of Withiam et al (US 2006/0171973 hereafter Withiam) and MacDonald et al (US 2005/0084412 hereafter MacDonald).
Tokunaga discloses a topical antiperspirant composition comprising stabilized silicates such as Snowtex AK, with a particles size for the clusters from 10-20 nm (0012, Examples 1-3). The silicates are stabilized by growth retardants (0015, Example 7). The formulation may also comprise oils, perfumes (0015). The formulation can being the form of roll-on or stick (Examples).
Tokunaga establishes that nanoparticulate gel formulation of silicates can have their pH adjusted after formation, the reference is silent to the specific formulation of the instant claims. These additional components are well known in the art as seen in the Withiam and MacDonald formulations.
Withiam discloses an antiperspirant formulation comprising a silicate compound where the pH is low, about 4.5 [abstract, 0010]. The pH of the silicate shifts as it reacts to the skin shifting more basic, above 5.5 [examples]. The silicate is coated and as the coating erodes, the pH increases. The silicate fills the pores of the skin, blocking odors and reducing perspiration [0015, 0019]. The formulation further comprises stabilizers such as polyol like polyethylene glycol [0019]. The silicate is stabilizes by multivalent cations like calcium and zinc [0017]. The starting material can be a 2 mole ratio of calcium silicate [examples]. The formulation further comprises non-aqueous solvents such as oils, present in at 
While the reference discloses the present of calcium silicate particles, but is silent to the specific size of the silicates present in the composition. The use of stabilized silicates in an odor controlling substance is known in the art as seen in the MacDonald patent.
MacDonald discloses a method for reducing odor using colloidal nanoparticles comprising silicates [abstract, 0017]. The silicates are formed by a method comprising preparing an alkaline silicate solution with a pH > 9.5, followed by lowering the pH to < 4.0 by adding an acid and raising the pH to physiological acceptable pH [0018-0019]. The silicates have a diameter from 4-20 nm [0014]. The formulation further comprises growth retardant such as carboxylic acid, including isovaleric acid [0021]. It would have been obvious to include these colloidal silicates into the formulations of Withiam formulation as the small particles size would increase the surface area and improve the odor reducing properties of the formulation.
Regarding the in vivo dissolution assay properties of claims 11 and 12, along with the functional limitations of what happens to the composition after application, it is the position of the Examiner that such limitations do not distinguish the instant claims over the prior art. First the claims are drawn to the results of an externa I diagnostic test, reciting a functional property of the stabilized silicate compound. Since a chemical compound and its properties cannot be separated, any stabilized silicate meeting the compositional limitations of the instant claims, would also meet the functional limitations of the composition. The stabilized silicate of MacDonald meets these limitations by comprising silicic acid and having a pH of 4.5 before application. It is the position of the Examiner, barring evidence to the contrary, the stabilized silicate of MacDonald would meet the functional limitations of claim.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable antiperspirant formulation. It would have been obvious to include .
(2) Response to Argument
Applicant argues that the combination of the prior art of record, Tokunaga in view of Withiam and MacDonald does not render the instant claims obvious as they do not disclose the features of the instant claims including but not limited to, “a pH shift in the composition that induces growth of polysilicon acid to form gels”, or that the “polysilicon acid particles are poorly condenses as determined in an in vitro dissolution assay … in 24 hours in HEPES buffer”. 
	Regarding these arguments it remains the position of the Examiner that the combination of the prior art continues to render the claim obvious. Applicant argues that Tokunga in combination with Withiam and MacDonald do not provide a formulation that would shift pH upon application, however, it is the position of the Examiner that while the prior art is silent to this specific feature, the same compounds are arranged in the same way, to solve the same problem and as such would have the same features.  Tokunga discloses an antiperspirant formulation comprising aluminosilicate [0011 of EPO English translation].  The silicates are coated colloidal silica having particle size from 1-50 nm. Tokunga further discloses that commercially available colloidal silica include SNOWTEX O brand from Nissan Chemical Co [0012 of EPO English translation].  SNOWTEX-O series are commercially available and have a pH from 2-4 according to the Nissan Chemical Company.  Applicant argues that the reference does not disclose that the silicates induce gel growth or shift pH of the composition after application. However, the antiperspirant composition comprising the stabilized silicate is only ever present as a gel or shifts pH 
	The supporting references are applied to address specific dependent claims.  Withiam discloses the application of multivalent cations for stabilizing silicates and MacDonald discloses the addition of compounds to raise and lower the pH of a deodorant formulation during processing as required by claim 29.  It would have been obvious to include the stabilized silicate powders of MacDonald into the formulation of Withiam, as MacDonald is suggestive of such formulations and Withiam provides as a stable formulation and solves the problem of effecting and regulating bodily function. It would have been obvious to process the formulation as seen in the Tokunaga patent in order to improve the topical application properties of the formulation.  For these reasons, the claims remain rendered obvious by the combination of the prior art.  
For the above reasons, it is believed that the rejections should be sustained.

/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.